 1 KEVIN G. LITTLE, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, CA 93747
 3 Telephone: (559) 342-5800
   Facsimile: (559) 242-2400
 4 E-Mail: kevin@kevinglittle.com

 5 Attorneys for Defendant CHARLIE STEVENSON

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                    EASTERN DISTRICT OF CALIFORNIA, CRIMINAL DIVISION

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:16-CR-00176 DAD BAM
                                                        CASE NO. 1:16-CR-00187 DAD BAM
12                               Plaintiff,
                                                        STIPULATION RE: CONTINUANCE OF MOTION
13                         v.                           AND SENTENCING HEARING AND ORDER
14   CHARLIE STEVENSON,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant Charlie

19 Stevenson, by and through defendant’s counsel of record, hereby stipulate as follows:

20          1.     A motion and sentencing hearing is currently scheduled to take place in this matter on

21 May 17, 2021, at 9:00 a.m.

22          2.     There is good cause to continue this hearing for three weeks, to and until June 14, 2021.

23 Defendant’s counsel recently completed a month-long Tulare County homicide trial, People v. Atkinson,

24 No. VCF272175, which lasted from March 22 to April 16, 2021 and regarding which time sensitive

25 post-mistrial motions had to be prepared to be heard on May 4, 2021. Additionally, Mr. Stevenson is

26 undergoing a psychological assessment being performed by Tamar Kenworthy, Psy.D, of K & L
27 Clinical Forensic, for purposes of the pending motion to withdraw and also sentencing, but that

28 assessment has been delayed due to the defendant’s intermittent quarantine status at the Fresno County

                                                        1
30
 1 Jail during the past two months. Furthermore, there has been difficulty in obtaining some of the

 2 defendant’s files, which has made caused delays in providing Dr. Kenworthy with materials and also

 3 fully preparing for the sentencing hearing.

 4          3.     The parties are in further agreement that the time for filing sentencing pleadings shall be

 5 governed by the Eastern District Local Rules based on the new sentencing date, and that the defendant’s

 6 reply brief in support of his motion to withdraw his plea shall be filed on or before May 31, 2021.

 7 Additionally, the government will have until June 7, 2021, to file any response to defendant’s reply

 8 brief.

 9          4.     The parties agree that the requested continuance is justified under the circumstances and

10 would serve the ends of justice, and that failure to grant the requested continuance would unreasonably

11 deny the defendant the assistance of counsel, and unreasonably deny both the defendants and the

12 government the reasonable time necessary for effective preparation, considering the parties’ due

13 diligence in prosecuting this case.

14          IT IS SO STIPULATED.

15
     Dated: May 5, 2021                                     PHILLIP A. TALBERT
16                                                          United States Attorney
17
                                                            /s/ CHRISTOPHER D. BAKER
18                                                          CHRISTOPHER D. BAKER
                                                            Assistant United States Attorney
19

20   Dated: May 5, 2021                                     /s/ KEVIN LITTLE
                                                             KEVIN G. LITTLE
21
                                                            Counsel for Defendant
22                                                          CHARLIE STEVENSON

23

24

25

26
27

28

                                                        2
30
 1                                        FINDINGS AND ORDER

 2          GOOD CAUSE APPEARING, the motion and sentencing hearing in this matter is hereby

 3 continued to June 14, 2021, at 9:00 a.m. Any sentencing related pleadings shall be filed in accordance

 4 with the Eastern District Local Rules based on the new sentencing date, and the defendant’s reply brief

 5 in support of his pending motion to withdraw his plea shall be filed no later than May 31, 2021, and any

 6 responsive brief by the government shall be filed no later than June 7, 2021.

 7 IT IS SO ORDERED.

 8
        Dated:    May 6, 2021
 9                                                   UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        3
30
